DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on June 07, 2022. Claims 1-20 remain pending.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on June 07, 2022 have been considered but are moot.  However, upon further consideration, a new ground(s) of rejection is made in view of Poray et al. (US 20100306154 A1 hereinafter, Poray ‘154) in combination with Hawthorne et al. (US 20110113041 A1 hereinafter, Hawthorne ‘041) and further in view of Lin et al. (US 20110271194 A1 hereinafter, Lin ‘194).


Claim Objections - 37 CFR 1.75(a)
1.	The following is a quotation of 37 CFR 1.75(a):
The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.

2.		Claims 5 & 12 are objected to under 37 CFR 1.75(a), as failing to conform to particularly point out and distinctly claim the subject matter which application regards as his invention or discovery. 
Claims 5 & 12 comprise the phrase… “at least one of the text content and the picture content… display at least one of the text content and the picture content…”. Here, because Applicant’s specification doesn’t define how “at least one” and “and” are to be interpreted, Examiner used the ordinary dictionary definition of “at least one” and “and”. 
The ordinary dictionary definition of “at least one” explains that “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. 
The ordinary dictionary definition of “and” is a conjunction used to connect words of the same part of speech, clauses, or sentences, that are to be taken jointly.  
As a result, Examiner interprets “at least one” as one or the other. Because the “text content and the picture content” are joined with the conjunction “and”, Examiner interprets them to be taken jointly. 
With this said, and for continued examination purposes and in the best interests of compact prosecution, Examiner interprets the limitation as meaning “at least one of the text content or the picture content… display at least one of the text content or the picture content…”.
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter. Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be helpful in resolving any remaining issues pertaining to this application the Examiner respectfully requests that he be contacted at the number indicated below.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 8-20 defines a “computer program” embodying functional descriptive material.  However, the claim does not define a “non-transitory” computer program, “non-transitory” computer-readable medium or a “non-transitory” computer-readable memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on a “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 8-11, 15 &16 are rejected under 35 U.S.C. 103 as being unpatentable over Poray ‘154 in combination with Hawthorne ‘041 and further in view of Lin ‘194.
Regarding claim 8; Poray ‘154 discloses a device (Fig. 2, Computing Device 110) for implementing a voice application (i.e. One or more input interfaces 120 may be employed to enable a user to enter data and/or instructions to computer device 110 through one or more corresponding input devices 132. Examples of such input devices include a microphone, a joystick and etc. or another interface such as data that can be entered via a phone using a voice. Paragraph 0024) 
comprising: a memory (Fig. 2, Memory 116) 
a processor (Fig. 3, Processing System 114)
and a computer program (i.e. The computer executable instructions include data structures, objects, programs, routines, or other program modules that may be accessed by a processing system. Paragraph 0018); 
wherein the computer program is stored in the memory and when executed by the processor, causes the processor to: (i.e. Computer executable instructions cause the processing system to perform a particular function or group of functions and are examples of program code means for implementing steps for methods disclosed herein. Furthermore, a particular sequence of the executable instructions provides an example of corresponding acts that may be used to implement such steps. Examples of computer readable media include random-access memory ("RAM"), read-only memory ("ROM"), programmable read-only memory ("PROM"), erasable programmable read-only memory ("EPROM"), electrically erasable programmable read-only memory ("EEPROM"), compact disk read-only memory ("CD-ROM"), or any other device or component that is capable of providing data or executable instructions that may be accessed by a processing system. Paragraph 0018)
receive a feedback content and a target template identifier that are determined according to the voice command and sent by the server (i.e. The platform therefore enables individuals (both users and operators of the platform) to easily incorporate interactive elements to collect feedback from those who are contacted. Specifically, the platform allows the users to leverage interactive templates with the ability to select from predefined templates and/or create new templates with associated speech recognition grammars if desired. Paragraph 0063).
Poray ‘154 does not expressly disclose the limitation as expressed below.
Hawthorne ‘041 discloses determine a target template from a template library according to the target template identifier and combine the feedback content with the target template to obtain a display content, wherein the template library is set in the IoT device and display the display content to the user (i.e. In the example of FIG. 1, the script template library 126 maintains script templates corresponding to the pre-defined set of problems that are available to the user, while the content library 128 maintains content items as well as definitions, tags, and resources of the content relevant to the user-submitted problems. In some embodiments, the content engine 118 may automatically generate a script template for the problem by periodically data mining the relevant content items in the content library 128. More specifically, the content engine 118 may first browse through and identify content item's categories in the content library 128 that are most relevant to the problem submitted. The content engine 118 then determines the most effective way to present such relevant content items based on, for non-limiting examples, the nature of the content items (e.g., displayable or audible), and the feedback received from users as how they would prefer the content items to be presented to them to best address the problem. The content engine 118 then generates the script template for the problem and saves the template in the script library 126. Paragraph 0058).
Poray ‘154 and Hawthorne ‘041 are combinable because they are from same field of endeavor of speech systems (Hawthorne ‘041 at “Background”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Poray ‘154 by adding the limitations as taught by Hawthorne ‘041. The motivation for doing so would have been advantageous because with the growing volume of content available over the Internet, people are increasingly seeking answers to their questions or problems online. Due to the overwhelming amount of information that is available online, however, it is often difficult for a lay person to browse over the Web and find the content that actually addresses his/her problem.  Therefore, it would have been obvious to combine Poray ‘154 with Hawthorne ‘041 to address these growing concerns and obtain the invention as specified.
Poray ‘154 as modified does not expressly disclose the limitation as expressed below.
Lin ‘194 discloses send a voice command of a user to a server (Fig. 5, Step 506 i.e. At step 506 a voice input is transmitted to an ad system. For example, referring to FIG. 3, the microphone 320 can detect one or more voice inputs spoken by the user. The device 310 then transmits the voice inputs to the ad distribution system 340. Paragraphs 0025-0026 & 0084).
Poray ‘154 and Lin ‘194 are combinable because they are from same field of endeavor of speech systems (Lin ‘194 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Poray ‘154 by adding the limitations as taught by Lin ‘194. The motivation for doing so would have been advantageous to better provide and present a content item to a user. Therefore, it would have been obvious to combine Poray ‘154 with Lin ‘194 to obtain the invention as specified.

Regarding claim 9; Poray ‘154 discloses wherein the target template comprises a generic template in a Html5 format (i.e. Examples of the types of digital formats include pdf, doc, xls, jpeg, tiff, gif, xbm, pnm, mpeg2, mpeg4, mp3, oma, m4a, wma, wmv, mov, wav, avi, xml, html, php, pl, jar, exe, alaw, vox, au, pcm8, pcm16, and vxml, as well as combinations thereof. The digital content can also be provided in any known language. Paragraph 0042)

Regarding claim 10; Poray ‘154 discloses wherein the computer program further causes the processor to: determine typesetting information in the target template, and combine the feedback content with the target template according to the typesetting information to obtain the display content (i.e. The platform therefore enables individuals (both users and operators of the platform) to easily incorporate interactive elements to collect feedback from those who are contacted. Specifically, the platform allows the users to leverage interactive templates with the ability to select from predefined templates and/or create new templates with associated speech recognition grammars if desired. Paragraph 0063)

Regarding claim 11; Poray ‘154 discloses wherein the feedback content comprises at least one of the following: a text content, a picture content, an audio content or a navigation content (i.e. The platforms contains a browser for communicating with a communications network, multiple types of servers for handling different communications between the platform and a user device external to the platform, a database for storing content, a speech engine for converting text to speech, for converting speech to text, or both. The platform therefore enables individuals (both users and operators of the platform) to easily incorporate interactive elements to collect feedback from those who are contacted. Specifically, the platform allows the users to leverage interactive templates with the ability to select from predefined templates and/or create new templates with associated speech recognition grammars if desired. See Abstract and Paragraph 0063)

Regarding claims 1 & 15; Claims 1 & 15 contains substantially the same subject matter as claim 8. Therefore, claims 1 & 15 are rejected on the same grounds as claim 8.

Regarding claim 2; Claim 2 contains substantially the same subject matter as claim 9. Therefore, claim 2 is rejected on the same grounds as claim 9.

Regarding claim 3; Claim 3 contains substantially the same subject matter as claim 10. Therefore, claim 3 is rejected on the same grounds as claim 10.

Regarding claims 4 & 16; Claims 4 & 16 contains substantially the same subject matter as claim 11. Therefore, claims 4 & 16 are rejected on the same grounds as claim 11.

4.	Claims 6, 7, 13, 14 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poray ‘154, Hawthorne ‘041 and Lin ‘194 and further in view of Shetty et al. (US 20140196020 A1 hereinafter, Shetty ‘020).
Regarding claim 13; Poray ‘154 as modified does not expressly disclose the limitations as expressed below.
Shetty ‘020 discloses wherein the computer program further causes the processor to: send template version information to the server (i.e. The software update system 202 may comprise a web server, where the hosted applications represent one or more web-based applications accessed and executed via the network 230 by the client computing system 240 to perform the programmed tasks or operations of the hosted application. Paragraph 0024) 
receive an update instruction sent by the server (i.e. In step 402, the software update system receives a new version of a software package from a developer. Paragraph 0054) 
and download a template patch from the server according to the update instruction; and update an existing template according to the template patch (i.e. The software package can be updated by downloading the software update. The customer system itself implements the automatic correction instructions by executing code contained in the software update. The customer system then implements the manual correction instructions by displaying text of the manual correction instructions to a system operator who then completes the tasks specified by the manual correction instructions. Paragraph 0059).
Poray ‘154 and Shetty ‘020 are combinable because they are from same field of endeavor of speech systems (Shetty ‘020 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Poray ‘154 by adding the limitations as taught by Shetty ‘020. The motivation for doing so would have been advantageous for customers to avoid costly upgrade to the software of downloading entirely new versions of the software. Therefore, it would have been obvious to combine Poray ‘154 with Shetty ‘020 to obtain the invention as specified.

Regarding claim 14; Shetty ‘020 discloses wherein the computer program further causes the processor to: determine whether it is required to update a template according to the target template identifier (i.e. In step 404, the software update system compares the new version of the software package with a stored version of the software package to determine a number of changes. The system then determines whether, for each change, automatic correction instructions can be generated for the change. Paragraph 0055) 
and download a template patch from the server if necessary (i.e. The software package can be updated by downloading the software update. Paragraph 0059)
and update an existing template according to the template patch (i.e. In step 406, the software update system generates automatic correction instructions for those changes where automatic correction instructions can be implemented. Paragraphs 0056-0059)

Regarding claims 6 & 18; Claims 6 & 18 contains substantially the same subject matter as claim 13. Therefore, claims 6 & 18 are rejected on the same grounds as claim 13.

Regarding claims 7 & 17; Claims 7 & 17contains substantially the same subject matter as claim 14. Therefore, claims 7 & 17 are rejected on the same grounds as claim 14.

Regarding claim 19; Shetty ‘020 discloses wherein the computer program further causes the processor to: determine a semantic category according to the voice command (i.e. In step 402, the software update system receives a new version of a software package from a developer. The new version can contain new or changed source code, new or changed data objects, or both. The new version can fix bugs or introduce new features or implement of types of changes. Paragraphs 0054-0055) 
and determine the target template identifier corresponding to the semantic category according to the preset correspondence (i.e. In step 404, the software update system compares the new version of the software package with a stored version of the software package to determine a number of changes. The system then determines whether, for each change, automatic correction instructions can be generated for the change. Paragraphs0054-0055)

Regarding claim 20; Shetty ‘020 discloses wherein the computer program further causes the processor to: receive a relationship update instruction (i.e. In step 408, the software update system generates manual correction instructions for those changes where automatic correction instructions cannot be implemented. For example, the changes can be changes to objects not supported by automatic correction instructions. The software update system generates the manual correction instructions using static templates, e.g., as described above with reference to Fig. 3. Paragraph 0057)
and update the preset correspondence according to the relationship update instruction (i.e. In step 410, the software update system merges the automatic correction instructions and manual correction instructions into a software update. The software update system stores the software update so that, when a customer system requests the software update, the software update system can respond by providing the software update. At a customer system, the software package can be updated by downloading the software update.  Paragraph 0058).


Allowable Subject Matter
Claims 5 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiners Statement of Reasons for Allowance
The cited reference (Poray ‘154) teaches methods and systems for creating, accessing, and communicating content are described. The systems comprise a single platform that allows multiple coordinated communication channels with a single user device (or user system) or multiple user devices (or user systems) at the same time. The platforms contains a browser for communicating with a communications network, multiple types of servers for handling different communications between the platform and a user device external to the platform, a database for storing content, a speech engine for converting text to speech, for converting speech to text, or both, and a configuration engine for configuring the applications that users will use during interaction with the platform. The platform can accordingly communicate with a user (or a user system) using any desired number (or combination) of communication channels.
The cited reference (Hawthorne ‘041) teaches wherein a new approach is proposed that contemplates systems and methods to present a script of content (also known as a user experience) comprising one or more content items to a user online, wherein such content is not only relevant to addressing a problem raised by the user, but is also customized and tailored to the specific needs and preferences of the user based on the user's profile. Here, the content generated and presented to the user can be predicted, identified, and selected by taking into account similarities between the user and users or experts in a community who share the same interest as the user as well as feedback on relevant content by the users in the community. With such an approach, a user can efficiently and accurately find what he/she is looking for and have a unique experience that distinguishes it from the experiences by any other person in the general public
The cited reference (Lin ‘194) teaches technologies relating to content presentation. In general, one aspect of the subject matter described in this specification can be embodied in methods that include the actions of presenting a content item to a user; receiving a user input indicating a voice interaction; receiving a voice input from the user; transmitting the voice input to a content system; receiving a command responsive to the voice input; and executing, using one or more processors, the command including modifying the content item. Other embodiments of this aspect include corresponding systems, apparatus, and computer program products. 
The cited reference (Shetty ‘020) teaches techniques for generating a software update include determining changes between a previous version of a software package and a new version of the software package. Whether each change can be implemented as automatic correction instructions that can be executed by a client computer system is determined. Automatic correction instructions are generated for changes that can be implemented as automatic correction instructions. Manual correction instructions are generated for changes that cannot be implemented as automatic correction instructions, including, for each of those changes, identifying a corresponding template for a text string for the change from a repository of templates and including the text string in the manual correction instruction.
The cited references fail to disclose wherein the computer program further causes the processor to: invoke a display interface to cause a display component of the device to display at least one of the text content and the picture content if the feedback content comprises at least one of the text content and the picture content; invoke an audio interface to cause a speaker component of the device to play the audio content if the feedback content comprises the audio content; invoke a navigation interface to cause a navigation component of the device to display a route corresponding to the navigation content if the feedback content comprises the navigation content. As a result, and for these reasons, Examiner indicates Claims 5 & 12 as allowable subject matter. 

Relevant Prior Art References Not Relied Upon
	WU et al. (US 201902595543 A1) - Embodiments of the present disclosure disclose a method and apparatus for playing multimedia content. A specific embodiment of the method includes: recognizing a voice signal to obtain corresponding voice information, in response to detecting the voice signal sent by a user according to guidance information of a presented current multimedia content; matching the voice information with template information corresponding to the guidance information as acquired; and generating a command to execute an operation to skip playing the current multimedia content, in response to determining successful matching the voice information and the template information corresponding to the guidance information. This embodiment realizes the improvement of the multimedia content acquisition efficiency.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677